Appellant challenges the sufficiency of the testimony. Many assertions appear in the motion regarding things that the State could have proved and did not, and the failure to prove which should be taken by this court as evidence of the falsity of the claims of the prosecuting witness to have been raped and to have become pregnant, etc. etc. The statement of facts in this case was prepared by a court reporter who seems to have taken down in some instances, at some length, the objections that were made throughout by the attorneys for the appellant, and these objections so written out are a part of said statement of facts, which has been agreed *Page 104 
to by the attorneys for the State and appellant, approved by the court and filed as a part of the record in this case. We do not care to take up the time and space by setting out the many objections that were made by appellant to any and everything that occurred relating to appellant and to prosecuting witness after the date of the alleged rape on May 6, 1933, but such objections, sustained as many of them were, would seem to amply account for the absence from the record of the facts referred to in the motion for rehearing. Appellant asserts that there was no proof of the pregnancy of the girl as claimed by her to have resulted from intercourse with appellant. She testified after this act of intercourse in May, 1933, which she repeatedly refers to as the "First act" with this appellant, he sent her in August or September to the doctor, after he had given her some Epsom salts, pills, etc. Appellant seems to have objected to what took place at the office of the doctor, but we note in the testimony of Dr. Burns the following: "When she called on me in this condition, I think that was in September, — in September or October, last year, 1933."
Some affectionate and suggestive notes were introduced in evidence and testified as being in the handwriting of the appellant. The record shows also that the State introduced a young woman who had gone to school to appellant and had seen him write, and who produced a document containing nine points of instruction, which she said was in the handwriting of appellant. This document was introduced in evidence. Under our practice the jury are given the right to make comparisons of handwriting, as well as experts and other persons.
We have again gone over the testimony of the girl in this case and that of each of the other witnesses, and have examined the objections made, and the rulings of the court as reflected in the statement of facts. We are still of opinion that the facts are sufficient, and that we would be doing violence to the command of our Legislature, to let the jury pass upon the facts, if we undertook to set aside this conviction.
The motion for rehearing with be overruled.
Overruled. *Page 105